Exhibit 10.2

 

 

 

 

November 23, 2020

 

OpGen, Inc.

708 Quince Orchard Road, Suite 205

Gaithersburg, Maryland 20878

Attn: Timothy C. Dec, Chief Financial Officer

 

Dear Mr. Dec:

 

This letter (the “Agreement”) constitutes the agreement between A.G.P./Alliance
Global Partners (the “Placement Agent”) and OpGen, Inc., a Delaware corporation
(the “Company”), that the Placement Agent shall serve as the exclusive placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement (the “Placement”) of (i) shares (the “Shares”) of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), (ii)
warrants to purchase shares of Common Stock (the “Common Warrants”) and (iii)
pre-funded warrants to purchase shares of Common Stock (the “Pre-Funded
Warrants” and together with the Shares and Common Warrants, the “Securities”).
The Securities actually placed by the Placement Agent are referred to herein as
the “Placement Agent Securities.” The terms of the Placement shall be mutually
agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”), and nothing herein constitutes that the
Placement Agent would have the power or authority to bind the Company or any
Purchaser, or an obligation for the Company will issue any Securities or
complete the Placement. The Company expressly acknowledges and agrees that the
Placement Agent’s obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by the Placement Agent to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
the Placement Agent with respect to securing any other financing on behalf of
the Company. The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Placement.
Certain affiliates of the Placement Agent may participate in the Placement by
purchasing some of the Placement Agent Securities. The sale of Placement Agent
Securities to any Purchaser will be evidenced by a securities purchase agreement
(the “Purchase Agreement”) between the Company and such Purchaser, in a form
reasonably acceptable to the Company and the Purchaser. Capitalized terms that
are not otherwise defined herein have the meanings given to such terms in the
Purchase Agreement. Prior to the signing of any Purchase Agreement, officers of
the Company will be available to answer inquiries from prospective Purchasers.

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A.                  Representations of the Company. With respect to the
Placement Agent Securities, each of the representations and warranties (together
with any related disclosure schedules thereto) and covenants made by the Company
to the Purchasers in the Purchase Agreement in connection with the Placement,
are hereby incorporated herein by reference into this Agreement (as though fully
restated herein) and is, as of the date of this Agreement and as of each Closing
Date, hereby made to, and in favor of, the Placement Agent. In addition to the
foregoing, the Company represents and warrants that there are no affiliations
with any FINRA member firm among the Company's officers, directors or, to the
knowledge of the Company, any five percent (5.0%) or greater securityholder of
the Company, except as set forth in the Purchase Agreement.

 

B.                  Covenants of the Company. The Company covenants and agrees
to continue to retain (i) a firm of independent PCAOB registered public
accountants for a period of at least five (5) years after each Closing Date and
(ii) a competent transfer agent with respect to the Common Stock for a period of
five (5) years after the Closing Dates. In addition, from the date hereof until
90 days after each relevant Closing Date (the “Restriction Period”), neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents, except that such restriction shall not apply with
respect to an Exempt Issuance; provided, that, the Company’s ATM Agreement shall
not constitute a conflict with or violation of this section, provided further
that the Company shall not utilize the ATM Agreement during the Restriction
Period.

 



1 
 

 

 

 

SECTION 2.       REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of FINRA, (ii)
is registered as a broker/dealer under the Exchange Act, (iii) is licensed as a
broker/dealer under the laws of the United States of America, applicable to the
offers and sales of the Placement Agent Securities by the Placement Agent, (iv)
is and will be a corporate body validly existing under the laws of its place of
incorporation, (v) has full power and authority to enter into and perform its
obligations under this Agreement. The Placement Agent will immediately notify
the Company in writing of any change in its status with respect to subsections
(i) through (v) above. The Placement Agent covenants that it will use its
reasonable best efforts to conduct the Placement hereunder in compliance with
the provisions of this Agreement and the requirements of applicable law.  

 

SECTION 3.        COMPENSATION. In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agent and/or its
respective designees a cash fee of 7.0% of the aggregate gross proceeds raised
from the sale of the Placement Agent Securities (the “Cash Fee”). The Cash Fee
shall be paid on each Closing Date. In addition, the Company shall issue the
Placement Agent (and/or its designees) on each Closing Date warrants (the
“Placement Agent Warrants”) to purchase shares of Common Stock in an amount
equal to 5% of the Shares and shares of Common Stock issuable upon exercise of
the Pre-Funded Warrants sold in the Placement. The Placement Agent Warrants
shall be in substantially the form of Warrants sold in the Placement, shall be
exercisable, in whole or in part, commencing on a date which is six (6) months
after the pricing of the Placement and expiring on the five year anniversary of
the pricing of the Placement, at an initial exercise price per share of Common
Stock equal to 130% of the public offering price of each Share. The terms of the
Placement Agent Warrants shall comply, in all respects with the requirements of
the Financial Industry Regulatory Authority, Inc. (“FINRA”), including with
respect to FINRA Rule 5110. The Placement Agent reserves the right to reduce any
item of compensation or adjust the terms thereof as specified herein in the
event that a determination shall be made by FINRA to the effect that the
Placement Agent’s aggregate compensation is in excess of FINRA Rules or that the
terms thereof require adjustment.

 

SECTION 4.       INDEMNIFICATION.

 

A.                  To the extent permitted by law, with respect to the
Placement Agent Securities, the Company will indemnify the Placement Agent and
its affiliates, stockholders, directors, officers, employees, members and
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) against all losses, claims, damages, expenses
and liabilities, as the same are incurred (including the reasonable fees and
expenses of counsel), relating to or arising out of its activities hereunder or
pursuant to this Agreement, except to the extent that any losses, claims,
damages, expenses or liabilities (or actions in respect thereof) are found in a
final judgment (not subject to appeal) by a court of law to have resulted
primarily and directly from the Placement Agent’s fraud, willful misconduct or
gross negligence in performing the services described herein.

 

B.                  Promptly after receipt by the Placement Agent of notice of
any claim or the commencement of any action or proceeding with respect to which
the Placement Agent is entitled to indemnity hereunder, the Placement Agent will
notify the Company in writing of such claim or of the commencement of such
action or proceeding, but failure to so notify the Company shall not relieve the
Company from any obligation it may have hereunder, except and only to the extent
such failure results in the forfeiture by the Company of substantial rights and
defenses. If the Company so elects or is requested by the Placement Agent, the
Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to the Placement Agent and will pay the fees and
expenses of such counsel. Notwithstanding the preceding sentence, the Placement
Agent will be entitled to employ counsel separate from counsel for the Company
and from any other party in such action if counsel for the Placement Agent
reasonably determines that it would be inappropriate under the applicable rules
of professional responsibility for the same counsel to represent both the
Company and the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to fees of local counsel. The Company will have the right
to settle the claim or proceeding provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld. The Company shall not
be liable for any settlement of any action effected without its written consent,
which will not be unreasonably withheld.

 



2 
 

 

 

 

C.                  The Company agrees to notify the Placement Agent promptly of
the assertion against it or any other person of any claim or the commencement of
any action or proceeding relating to a transaction contemplated by this
Agreement.

 

D.                  If for any reason the foregoing indemnity is unavailable to
the Placement Agent or insufficient to hold the Placement Agent harmless, then
the Company shall contribute to the amount paid or payable by the Placement
Agent as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and the Placement Agent on the other, but also
the relative fault of the Company on the one hand and the Placement Agent on the
other that resulted in such losses, claims, damages or liabilities, as well as
any relevant equitable considerations. The amounts paid or payable by a party in
respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the
Placement Agent under this Agreement.

 

E.                   These indemnification provisions shall remain in full force
and effect whether or not the transaction contemplated by this Agreement is
completed and shall survive the termination of this Agreement, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this Agreement or otherwise.

 

SECTION 5.       ENGAGEMENT TERM. The Placement Agent’s engagement hereunder
will be until the earlier of (i) December 15, 2020 and (ii) the Second Closing
Date. The date of termination of this Agreement is referred to herein as the
“Termination Date.” In the event, however, in the course of the Placement
Agent’s performance of due diligence it deems it necessary to terminate the
engagement, the Placement Agent may do so prior to the Termination Date. The
Company may elect to terminate the engagement hereunder for any reason prior to
the Termination Date but will remain responsible for fees pursuant to Section 3
hereof and fees with respect to the Placement Agent Securities if sold in the
Placement. Notwithstanding anything to the contrary contained herein, the
provisions concerning the Company’s obligation to pay any fees actually earned
pursuant to Section 3 hereof, and the provisions concerning confidentiality,
indemnification and contribution contained herein will survive any expiration or
termination of this Agreement. If this Agreement is terminated prior to the
completion of the Placement, all fees due to the Placement Agent shall be paid
by the Company to the Placement Agent on or before the Termination Date (in the
event such fees are earned or owed as of the Termination Date). The Placement
Agent agrees not to use any confidential information concerning the Company
provided to the Placement Agent by the Company for any purposes other than those
contemplated under this Agreement.

 

SECTION 6.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 7.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 8.       CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Placement Agent Securities hereunder are subject to
the accuracy, when made and on each Closing Date, of the representations and
warranties on the part of the Company contained herein and in the Purchase
Agreement, to the performance by the Company of its obligations hereunder and in
the Purchase Agreement, and to each of the following additional terms and
conditions, except as otherwise disclosed to and acknowledged and waived by the
Placement Agent:

 



3 
 

 

 

 

A.                  All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Placement Agent Securities, and all other legal matters relating
to this Agreement and the transactions contemplated hereby with respect to the
Placement Agent Securities shall be reasonably satisfactory in all material
respects to the Placement Agent.

 

B.                  The Placement Agent shall have received from outside U.S.
counsel to the Company each such counsel’s written opinion with respect to the
Placement Agent Securities, addressed to the Placement Agent and dated as of
each Closing Date, in form and substance reasonably satisfactory to the
Placement Agent.

 

C.                  The Placement Agent shall have received the Placement Agent
Warrants.

 

D.                  The Placement Agent shall have received customary
certificates of the Company’s executive officers, as to the accuracy of the
representations and warranties contains in the Purchase Agreement, and a
certificate of the Company’s secretary certifying that the Company’s charter
documents are true and complete, have not been modified and are in full force
and effect; (ii) that the resolutions of the Company’s Board of Directors
relating to the Placement are in full force and effect and have not been
modified; and (iii) as to the incumbency of the officers of the Company.

 

E.                   The Placement Agent shall have received an executed FINRA
questionnaire from each of the Company (with respect to the FINRA questionnaire
only) and the Company’s executive officers, directors and 5% or greater
securityholders.

 

F.                   The Common Stock shall be registered under the Exchange Act
and, as of the Second Closing Date, the Common Stock and shares issuable upon
exercise of the Warrants shall be listed and admitted and authorized for trading
on the Trading Market or other applicable U.S. national exchange and
satisfactory evidence of such action shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the Trading
Market or other applicable U.S. national exchange, nor has the Company received
any information suggesting that the Commission or the Trading Market or other
U.S. applicable national exchange is contemplating terminating such registration
or listing.

 

G.                  No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of each Closing Date, prevent the
issuance or sale of the Placement Agent Securities or materially and adversely
affect or potentially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of each Closing Date which would prevent the issuance or sale of the Placement
Agent Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company.

 

H.                  The Company shall have entered into a Purchase Agreement
with each of the Purchasers of the Placement Agent Securities and such
agreements shall be in full force and effect and shall contain representations,
warranties and covenants of the Company as agreed upon between the Company and
the Purchasers.

 

I.                    FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 2710 with respect to the
Placement and pay all filing fees required in connection therewith.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, all obligations of the
Placement Agent hereunder may be cancelled by the Placement Agent at, or at any
time prior to, each Closing Date. Notice of such cancellation shall be given to
the Company in writing or orally. Any such oral notice shall be confirmed
promptly thereafter in writing.

 



4 
 

 

 

 

SECTION 9.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State, without regard to its conflict
of laws principles. This Agreement may not be assigned by either party without
the prior written consent of the other party. This Agreement shall be binding
upon and inure to the benefit of the parties hereto, and their respective
successors and permitted assigns. Any right to trial by jury with respect to any
dispute arising under this Agreement or any transaction or conduct in connection
herewith is waived. Any dispute arising under this Agreement may be brought into
the courts of the State of New York or into the Federal Court located in New
York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney's fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

  

SECTION 10.     ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement embodies the
entire agreement and understanding between the parties hereto, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.
If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not affect such provision in any other
respect or any other provision of this Agreement, which will remain in full
force and effect. This Agreement may not be amended or otherwise modified or
waived except by an instrument in writing signed by both the Placement Agent and
the Company. The representations, warranties, agreements and covenants contained
herein shall survive the Closing Dates of the Placement and delivery of the
Placement Agent Securities. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

 

SECTION 12.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 13. Press Announcements. The Company agrees that the Placement Agent
shall, on and after each Closing Date, have the right to reference the Placement
and the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

 

5 
 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

  Very truly yours,       A.G.P./ALLIANCE GLOBAL PARTNERS       By:  /s/ Thomas
J. Higgins     Name: Thomas J. Higgins     Title:   Managing Director      
Address for notice:  

590 Madison Avenue 36th Floor

New York, New York 10022

Attn: Thomas Higgins

Email: thiggins@allianceg.com             

       

 

Accepted and Agreed to as of

the date first written above:

 

OPGEN, INC.     By:  /s/ Timothy C. Dec     Name: Timothy C. Dec    
Title:   Chief Financial Officer          

 

Address for notice:

OpGen, Inc.

708 Quince Orchard Road, Suite 205

Gaithersburg, Maryland 20878

Attn: Timothy C. Dec, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Placement Agent Agreement.]

 

 